Citation Nr: 1012852	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right ankle and right leg injuries.

3.  Entitlement to service connection for residuals of a  
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945 and from August 1947 to July 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this claim is now with 
the RO in Houston, Texas.

In July 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
schedule the Veteran for a video conference hearing before a 
Veterans Law Judge sitting in Washington, DC.  
In a letter sent to the Veteran in September 2009, the RO 
informed the Veteran of a Board hearing scheduled in January 
2010.  He failed to appear.  Accordingly, the hearing 
request is considered to have been withdrawn.  See 38 C.F.R. 
§ 20.702 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right ankle and right 
leg disabilities and for  residuals of a right eye injury 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed September 1988 rating decision, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for residuals of malaria. 

2.  Evidence received since the September 1988 rating 
decision, which denied the Veteran's claim for entitlement 
to service connection for malaria, is cumulative or 
redundant of other evidence of record, and does not raise a 
reasonable possibility of substantiating that claim.

3.  In an unappealed September 2002 rating decision, the RO 
declined to reopen previously denied claims of entitlement 
to service connection for right ankle and right leg 
disabilities.

4.  Evidence pertaining to the Veteran's right ankle and 
right leg disabilities received since the September 2002 
rating decision does not raise a reasonable possibility of 
substantiating those claims.

5.  The record does not show any treatment referable to the 
right eye until many decades following discharge.  The 
competent evidence does not demonstrate that any current 
right eye disability is causally related to active service


CONCLUSIONS OF LAW

1.  The September 1988 rating decision that denied a request 
to reopen a claim of service connection for malaria is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been received since 
the September 1988 rating decision that denied a request to 
reopen a claim of entitlement to service connection for 
malaria, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The September 2002 rating decision that denied a request 
to reopen a claim of service connection for right ankle and 
right leg disabilities is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the September 2002 rating 
decision is not new and material, and the Veteran's claim 
for service connection for right ankle and right leg 
disabilities is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

5.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.  The evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

Malaria

In September 1988, the RO denied service connection for 
malaria.  The Veteran did not appeal the decision and the 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

From the face of the September 1988 rating decision, the 
bases for the denial of service connection for malaria was 
that the Veteran had no evidence of a then-current diagnosis 
or any evidence demonstrating the relationship between his 
claimed condition and an event in service.  Furthermore, the 
RO explained that the Veteran had no evidence of residuals 
of malaria.  The evidence then associated with the record 
included service treatment records and the Veteran's claim 
form, and a statement from a fellow serviceman indicating 
that the Veteran had malaria while in service.  There was no 
post-service clinical evidence.  

Since the last final disallowance of the Veteran's claim for 
service connection for malaria in September 1988, the 
Veteran submitted numerous VA outpatient treatment reports.  
The Board has reviewed these extensive records in detail and 
find that these reports do not provide evidence to show that 
the Veteran has the claimed disability or that he has any 
residuals from the claimed disability.

Indeed, no evidence added to the record since the last final 
disallowance of his claim shows, or even relates to whether 
the Veteran currently has malaria or residuals resulting 
from disease or injury in active service and that malaria is 
etiologically related to his service.  

In summary, new and material evidence has not been received 
to reopen the Veteran's claims for entitlement to service 
connection for malaria.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Ankle and Right Leg Disabilities

In September 1988, the RO denied service connection for 
right ankle and right leg disabilities.  The Veteran did not 
appeal the decision and the decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

In the September 1988 rating decision, the RO denied the 
Veteran's claim for right ankle and leg disabilities.  The 
basis for the denial was that right ankle and leg 
disabilities were not shown during his active service and 
that there was no evidence of post-service treatment for any 
of the claimed conditions.  

In August 1993, the RO again considered the Veteran's claim 
for service connection for right ankle and leg disabilities 
but determined that the additional medical evidence "is not 
new and material to establish service connection for a right 
leg injury."  The Veteran was notified of that decision in 
October 1993; he did not appeal the decision.  The decision 
thus became final.  Id.  

The RO held, in a September 2002 rating decision, that new 
and material evidence adequate to reopen the Veteran's claim 
for service connection for right ankle and leg disabilities 
was not submitted.  That same month, the Veteran was 
notified of the RO's decision and of his appellate rights.  
He did not appeal the decision and it became final.  Id.  
The evidence of record at that time consisted of limited 
service treatment records and some VA treatment records 
dated from 1990 to 1992, and from 1995 to 2002, the former 
of which appear to reflect some treatment for 
osteoarthritis, though not specifically of the right leg or 
ankle.  A February 2002 VA record shows pain in the left 
leg, but is silent as to the right.  Additionally, the 
evidence then of record contained a statement from a fellow 
serviceman indicating that something fell on the Veteran's 
leg during service.  A November 1990 statement from the 
Veteran gave a history of a leg injury that occurred in 
Burma in January 1944.

Since the last final disallowance of the Veteran's claim for 
service connection for right ankle and right leg 
disabilities, in September 2002, the Veteran submitted 
numerous VA outpatient treatment reports.  In one report 
dated in July 2003, the Veteran gave "a history of right 
ankle injury, [shrapnel] to right lower leg and eye injury 
while in military."

Again, the evidence already of record at the time of the 
last final denial in September 2002 contained lay testimony 
as to an in-service leg injury.  The additional evidence 
received since that time, while new, is essentially 
cumulative.  While the Veteran had not before indicate that 
his injury involved shrapnel, this still is not found to 
meet the requirements to reopen a claim under 38 C.F.R. 
§ 3.156(a).  Indeed, when viewed in the context of the 
entire record, which includes a July 1950 separation 
examination demonstrating "no significant abnormalities" of 
the lower extremities, the July 2003 record containing the 
Veteran's reported history of an in-service injury does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
and the application to reopen the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Service Connection

The Veteran is claiming entitlement to service connection 
for residuals of a right eye injury.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the available service treatment records (STRs) 
are silent as to any complaints or treatment referable to a 
right eye injury.  Separation examination in July 1950 
showed 20/20 vision with no other abnormalities noted.   

Following separation from service, treatment referable to 
the right eye is first shown in 1996, when a VA consultation 
indicated complaints of poor vision.  Such complaints 
appeared to relate to the left eye.  In any event, even 
assuming that treatment for both eyes occurred beginning in 
1996, this is over 45 years after the Veteran's discharge.  

As noted above, post-service manifestations of the claimed 
disabilities did not arise until over four decades following 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as vision problems.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
However, in the present case, to the extent that the Veteran 
is claiming continuous right eye symptomatology since active 
service, he is not found to be credible.  Indeed, his 
separation examination in July 1950 was normal.  Moreover, 
he did not raise a claim for any right eye injury until 
2005, over 45 years following discharge.  Had he been 
experiencing continuous symptoms, it is reasonable to expect 
that he would have made a claim many years earlier.   

For the foregoing reasons, then, continuity of 
symptomatology has not been established, either by the 
clinical record, or by the Veteran's own statements.  

Moreover, no competent evidence of record causally relates 
any current right eye disorder to active service.

The Veteran himself believes that his right eye disorder is 
causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).    

Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances involving only observable factors, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

In sum there is no basis for a grant of service connection 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
partially accomplished by way of a letter from the RO to the 
Veteran dated in September 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.

As described below, there is a defect in notice in this 
case.  That, however, does not mean that the Board must 
delay adjudication of the appeal so that corrective notice 
can be provided to the Veteran.  Rather, such delay for 
corrective notice is required only if the defects in notice 
have been prejudicial to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).

In this case, no letter was sent to the Veteran informing 
him of the evidence needed to reopen his claim for service 
connection for malaria or why his claim for this disability 
was denied in September 1988.  Moreover, the June 2002 
notice letter also failed to comply with Kent, as it did not 
set forth the bases for the last final denial.  However, the 
Board finds that there is no prejudice to the Veteran as a 
result of these notice deficiencies.  

The Veteran has been accompanied by representation 
throughout the appeal process.  Furthermore, the Veteran was 
provided a statement of the case in November 2006, which 
notified him of the requirements to substantiate a claim to 
reopen, specifically the definitions of new and material 
evidence.  Based on the statement of the case provided to 
the Veteran, a reasonable person would understand what is 
necessary to substantiate the elements required to establish 
service connection.  Thus, the Board concludes that any 
notice error, specifically in regards to the Kent 
requirements, is not prejudicial to the Veteran and 
corrective action is unnecessary.

Certification from the National Personnel Records Center 
(NPRC), dated May 1988, indicated the unavailability of 
service treatment records due to a fire at the Records 
Center in 1973.  The Board recognizes that it has a 
heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit-of-
the-doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board finds 
that, based on the RO's efforts and the responses from the 
service department, it is reasonably certain that the 
Veteran's service treatment records are no longer available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board does not however, that the 
Veteran's separation examination, a very critical document 
in evaluating his claims, was recovered and is associated 
with the claims file.  Furthermore, all known and available 
clinical records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances for the issue of 
whether the claim for service connection for malaria should 
be reopened.  The Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained 
in order to fairly decide this issue, and has not argued 
that any error or deficiency in the accomplishment of the 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of his application to reopen a claim for service 
connection for malaria.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of service connection for 
malaria is denied.

New and material evidence having not been received, the 
application to reopen a claim of service connection for 
right ankle and right leg injuries is denied.

Service connection for a right eye injury is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


